
	
		II
		110th CONGRESS
		2d Session
		S. 2799
		IN THE SENATE OF THE UNITED STATES
		
			April 2, 2008
			Mrs. Murray (for
			 herself, Mrs. Hutchison,
			 Ms. Murkowski, Mrs. Lincoln, Mr.
			 Rockefeller, Mr. Wyden, and
			 Mr. Schumer) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to expand and
		  improve health care services available to women veterans, especially those
		  serving in Operation Iraqi Freedom and Operation Enduring Freedom, from the
		  Department of Veterans Affairs, and for other purposes.
	
	
		1.Short
			 title; table of contents
			(a)Short
			 titleThis Act may be cited
			 as the Women Veterans Health Care
			 Improvement Act of 2008.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					TITLE I—Studies and Assessments of Department of Veterans Affairs
				Health Services for Women Veterans
					Sec. 101. Long-term study of health of women members of the
				Armed Forces serving in Operation Iraqi Freedom and Operation Enduring
				Freedom.
					Sec. 102. Assessment of barriers to women veterans to health
				care from the Department of Veterans Affairs.
					Sec. 103. Comprehensive assessment of womens' health care
				programs of the Department of Veterans Affairs.
					Sec. 104. Institute of Medicine study on health consequences
				for women veterans of military service in Operation Iraqi Freedom and Operation
				Enduring Freedom.
					TITLE II—Improvement and Expansion of Department of Veterans
				Affairs Health Care Programs for Women Veterans
					Sec. 201. Care for newborn children of women veterans receiving
				maternity care.
					Sec. 202. Training and certification for mental health care
				providers of the Department of Veterans Affairs on care for veterans suffering
				from sexual trauma.
					Sec. 203. Training and certification for health care
				professionals on effective treatment of women veterans with post-traumatic
				stress disorder (PTSD).
					Sec. 204. Pilot program on child care for certain veterans
				receiving health care from the Department of Veterans Affairs.
					Sec. 205. Pilot program on for counseling in retreat settings
				for women veterans newly separated from service in the Armed
				Forces.
					Sec. 206. Requirement for full-time women veterans program
				managers at Department of Veterans Affairs medical centers.
					Sec. 207. Service on certain Department of Veterans Affairs
				advisory committees of women recently separated from service in the Armed
				Forces.
				
			IStudies and
			 Assessments of Department of Veterans Affairs Health Services for Women
			 Veterans
			101.Long-term
			 study of health of women members of the Armed Forces serving in Operation Iraqi
			 Freedom and Operation Enduring Freedom
				(a)Prospective,
			 population-based long-term study
					(1)In
			 generalThe Secretary of Veterans Affairs shall enter in
			 contracts with one or more qualified entities or organizations to conduct a
			 long-term epidemiologic study on the health of women veterans who served on
			 active duty in the Armed Forces in the combat theaters of Operation Iraqi
			 Freedom and Operation Enduring Freedom.
					(2)ScopeThe
			 study shall include information on general health, mental health, reproductive
			 health, and mortality of such women veterans, and shall include physical
			 examinations and diagnostic testing of a representative sample of such women
			 veterans.
					(3)CollaborationThe
			 entities or organizations conducting the study shall conduct the study in
			 collaboration with the War-Related Injury and Illness Study Centers of the
			 Veterans Health Administration.
					(b)Cohort;
			 length
					(1)CohortThe
			 study required by this section shall utilize a cohort of women veterans
			 sufficiently large to provide meaningful data for purposes of the study.
					(2)Follow-up
			 periodThe follow-up period under the study shall be such period
			 not less than 10 years as the Secretary shall specify for purposes of the
			 study.
					(c)Arrangements
			 with Department of Defense
					(1)In
			 generalThe Secretary of Veterans Affairs shall enter into
			 arrangements with the Secretary of Defense to carry out this section.
					(2)ElementsAs
			 part of the arrangements under this subsection, the Secretary of Defense shall
			 make available to the Secretary of Veterans Affairs health care data in the
			 possession of the Department of Defense with respect to women veterans covered
			 by the study required by this section, and shall provide access to the members
			 of the cohort of such women who are still serving in the Armed Forces. The
			 health care data so provided shall include relevant predeployment health and
			 health risk assessments with respect to such women veterans.
					(d)Reports
					(1)Initial
			 reportNot later than six months after the date of the enactment
			 of this Act, the Secretary of Veterans Affairs shall submit to Congress an
			 initial report on the status of the implementation of this section.
					(2)Annual
			 reportsNot later than one year after the date of the submittal
			 to Congress of the report required by paragraph (1), and annually thereafter
			 through 2018, the Secretary shall submit to Congress a report on the progress
			 and results of the study required by this section as of the date of such
			 report. The final report under this paragraph shall include a detailed
			 description of the cumulative findings of the study, and shall include such
			 recommendations for administrative and legislative action as the Secretary
			 considers appropriate in light of the study.
					(e)Authorization
			 of appropriationsThere are authorized to be appropriated to the
			 Secretary of Veterans Affairs such sums as are necessary to carry out the
			 provisions of this section.
				102.Assessment of
			 barriers to women veterans to health care from the Department of Veterans
			 Affairs
				(a)Assessment
					(1)In
			 generalThe Secretary of Veterans Affairs shall conduct a
			 comprehensive assessment of the barriers to the receipt of comprehensive health
			 care through the Department of Veterans Affairs that are encountered by women
			 veterans, especially veterans of Operation Iraqi Freedom and Operation Enduring
			 Freedom.
					(2)Utilization of
			 surveysThe studies carried out for purposes of the assessment
			 should include surveys of women veterans who seek or receive health care
			 services from the Department and of women veterans who do not seek or receive
			 such services.
					(b)ElementsIn
			 conducting the assessment required by subsection (a), the Secretary shall
			 conduct research on the effects of the following:
					(1)Any stigma
			 perceived or associated with seeking mental health care services through the
			 Department of Veterans Affairs.
					(2)The effect on
			 access to care through the Department of driving distance or availability of
			 other forms of transportation to the nearest appropriate facility of the
			 Department.
					(3)The availability
			 of child care.
					(4)The receipt of
			 health care through women's health clinics, integrated primary care clinics, or
			 both.
					(5)The extent of
			 comprehension of eligibility requirements for health care through the
			 Department, and the scope of health care services available through the
			 Department.
					(6)The quality and
			 nature of the reception of women veterans by Department health care providers
			 and other staff.
					(7)The perception of
			 personal safety and comfort of women veterans in inpatient, outpatient, and
			 behavioral health facilities of the Department.
					(8)The sensitivity
			 of Department health care providers and other staff to issues that particularly
			 affect women.
					(9)The effectiveness
			 of outreach on health care services of the Department that are available to
			 women veterans.
					(10)Such other
			 matters as the Secretary identifies for purposes of the assessment.
					(c)Review of data
			 within the department
					(1)In
			 generalThe Secretary shall ensure that the head of each element
			 of the Department of the Veterans Affairs specified in paragraph (2)—
						(A)reviews the
			 results of the assessment conducted under subsection (a); and
						(B)submits to the
			 Under Secretary for Health, and to such other offices of the Department having
			 responsibilities relating to health care services for women veterans as the
			 Secretary shall specify for purposes of this subsection, the findings of such
			 element with respect to the assessment.
						(2)Covered
			 elementsThe elements of the Department specified in this
			 paragraph are the following:
						(A)The Center for
			 Women Veterans under section 318 of title 38, United States Code.
						(B)The Advisory
			 Committee on Women Veterans under section 542 of title 38, United States
			 Code.
						(d)Reports
					(1)Initial
			 reportNot later than six months after the date of the enactment
			 of this Act, the Secretary shall submit to Congress a report on the status of
			 the implementation of the section.
					(2)Final
			 reportNot later than 30 months after the date of the enactment
			 of this Act, the Secretary shall submit to Congress a report on the assessment
			 conducted under this section. The report shall include the following:
						(A)Such
			 recommendations for administrative and legislative action as the Secretary
			 considers appropriate in light of the assessment.
						(B)The findings of
			 each element of the Department under subsection (c)(1)(B), and of the Under
			 Secretary for Health, with respect to the assessment.
						(e)Facility of the
			 department definedIn this section, the term facility of
			 the Department has the meaning given that term in section 1701(3) of
			 title 38, United States Code.
				(f)Authorization
			 of appropriationsThere are authorized to be appropriated to the
			 Secretary of Veterans Affairs such sums as are necessary to carry out the
			 provisions of this section.
				103.Comprehensive
			 assessment of womens' health care programs of the Department of Veterans
			 Affairs
				(a)Assessment
			 required
					(1)In
			 generalThe Secretary of Veterans Affairs shall carry out a
			 comprehensive assessment of all services and programs of the Department of
			 Veterans Affairs intended to address the health care needs of women
			 veterans.
					(2)Focus on
			 certain specialized programsThe assessment shall include a study
			 of the specialized health care programs of the Department as follows:
						(A)Programs for
			 women veterans with post-traumatic stress disorder (PTSD).
						(B)Programs for
			 women veterans who are homeless.
						(C)Programs for
			 women veterans who require care for substance abuse or mental illnesses.
						(D)Programs for
			 women veterans who require pregnancy care.
						(3)Contract
			 authorityThe Secretary may enter into one or more contracts with
			 a qualified independent entity or organization having expertise in matters
			 relating to women’s health to carry out the assessment, or any study conducted
			 as part of the assessment.
					(b)Specific
			 elements
					(1)Ready access to
			 effective servicesThe assessment required by subsection (a)
			 shall include a determination whether effective health care services (including
			 evidenced-based health care services) are readily available to and easily
			 accessed by women veterans under each category of programs as follows:
						(A)Health promotion
			 programs.
						(B)Disease
			 prevention programs.
						(C)Reproductive
			 health programs.
						(D)Such other health
			 care programs as the Secretary shall specify for purposes of this
			 subsection.
						(2)Scope of
			 determinations on accessIn making a determination under
			 paragraph (1) with respect to a category of programs, the assessment shall
			 address—
						(A)the frequency
			 with which such services are available and provided to women veterans under
			 such category of programs;
						(B)the demographics
			 of the women veteran population, including the population of women veterans who
			 would seeks health care services under such category of programs;
						(C)the sites where
			 services under such category of programs are available and provided to women
			 veterans; and
						(D)whether, and to
			 what extent, waiting lists, geographic distance, and other factors obstruct the
			 receipt by women veterans of any services under such category of programs at
			 any site covered by subparagraph (C).
						(c)Program to
			 improve services
					(1)In
			 generalAfter completion of the assessment required by subsection
			 (a), the Secretary shall develop a program to—
						(A)improve the
			 provision of health care services to women veterans; and
						(B)plan
			 appropriately for the future health care needs, including mental health care
			 needs, of women serving on active duty in the Armed Forces in the combat
			 theaters of Operation Iraqi Freedom and Operation Enduring Freedom.
						(2)Required
			 actionsIn developing the program required by this subsection,
			 the Secretary shall—
						(A)identify the
			 types of health care services to be available to women veterans under the
			 program at each Department of Veterans Affairs medical center; and
						(B)identify the
			 personnel and other resources required to provide such services to women
			 veterans under the program as each such medical center.
						(d)ReportNot
			 later than 18 months after the date of the enactment of this Act, the Secretary
			 shall submit to Congress a report on the assessment conducted under this
			 section. The report shall include such recommendations for administrative and
			 legislative action as the Secretary considers appropriate in light of the
			 assessment.
				(e)GAO
			 reportNot later than six months after the date on which the
			 Secretary submits to Congress the report required by subsection (d), the
			 Comptroller General of the United States shall submit to Congress a report
			 containing the findings of the Comptroller General with respect to the report
			 of the Secretary under subsection (d), including such recommendations for
			 administrative or legislative actions as the Comptroller General considers
			 appropriate.
				(f)Authorization
			 of appropriationsThere are authorized to be appropriated to the
			 Secretary of Veterans Affairs such sums as are necessary to carry out the
			 provisions of this section.
				104.Institute of
			 Medicine study on health consequences for women veterans of military service in
			 Operation Iraqi Freedom and Operation Enduring Freedom
				(a)Study
			 requiredThe Secretary of Veterans Affairs shall enter into an
			 agreement with the Institute of Medicine of the National Academy of Sciences
			 for the purpose of conducting a study on health consequences for women veterans
			 of service on active duty in the Armed Forces in deployment in Operation Iraqi
			 Freedom and Operation Enduring Freedom.
				(b)Specific
			 matters studiedThe study under subsection (a) shall include the
			 following:
					(1)A determination
			 of any association of environmental and occupational exposures and combat in
			 Operation Iraqi Freedom or Operation Enduring Freedom with the general health,
			 mental health, or reproductive health of women who served on active duty in the
			 Armed Forces in Operation Iraqi Freedom or Operation Enduring Freedom.
					(2)A review and
			 analysis of published literature on environmental and occupational exposures of
			 women while serving in the Armed Forces, including combat trauma, military
			 sexual trauma, and exposure to potential teratogens associated with
			 reproductive problems and birth defects.
					(c)Report
					(1)In
			 generalNot later than 18 months after entering into the
			 agreement for the study under subsection (a), the Institute of Medicine shall
			 submit to Congress, and to the Secretary of Veterans Affairs, a report on the
			 study containing such findings and determinations as the Institute of Medicine
			 considers appropriate.
					(2)Responsive
			 reportNot later than 90 days after the receipt of the report
			 under paragraph (1), the Secretary shall submit to Congress a report setting
			 forth the response of the Secretary to the findings and determinations of the
			 Institute of Medicine in the report under paragraph (1).
					IIImprovement and
			 Expansion of Department of Veterans Affairs Health Care Programs for Women
			 Veterans
			201.Care for
			 newborn children of women veterans receiving maternity care
				(a)Newborn
			 careSubchapter VIII of chapter 17 of title 38, United States
			 Code, is amended by adding at the end the following new section:
					
						1786.Care for
				newborn children of women veterans receiving maternity careThe Secretary may furnish care to a newborn
				child of a woman veteran who is receiving maternity care furnished by the
				Department for not more than 30 days after the birth of the child if the
				veteran delivered the child in a Department facility or in another facility
				pursuant to a Department contract for the delivery
				services.
						.
				(b)Clerical
			 amendmentThe table of sections at the beginning of chapter 17 of
			 such title is amended by inserting after the item relating to section 1785 the
			 following new item:
					
						
							1786. Care for newborn children of women veterans receiving
				maternity
				care.
						
						.
				202.Training and
			 certification for mental health care providers of the Department of Veterans
			 Affairs on care for veterans suffering from sexual trauma
				(a)Program
			 requiredSection 1720D of title 38, United States Code, is
			 amended—
					(1)by redesignating
			 subsection (d) as subsection (f); and
					(2)by inserting
			 after subsection (c) the following new subsections:
						
							(d)(1)The Secretary shall
				implement a program for education, training, certification, and continuing
				medical education for mental health professionals to specialize in the
				provision of counseling and care to veterans eligible for services under
				subsection (a). In carrying out the program, the Secretary shall ensure that
				all such mental health professionals have been trained in a consistent manner
				and that such training includes principles of evidence-based treatment and care
				for sexual trauma.
								(2)The Secretary shall determine the
				minimum qualifications necessary for mental health professionals certified by
				the program under paragraph (1) to provide evidence-based treatment and therapy
				to veterans eligible for services under subsection (a) in facilities of the
				Department.
								(e)The Secretary
				shall submit to Congress an annual report on the counseling and care and
				services provided to veterans under this section. Each report shall include
				data for the year involved with respect to the following:
								(1)The number of
				mental health professionals and primary care providers who have been certified
				under the program under subsection (d), and the amount and nature of continuing
				medical education provided under such program to professionals and providers
				who have been so certified.
								(2)The number of
				women veterans who received counseling and care and services under subsection
				(a) from professionals and providers who have been trained or certified under
				the program under subsection (d).
								(3)The number of
				training, certification, and continuing medical education programs operating
				under subsection (d).
								(4)The number of
				trained full-time equivalent employees required in each facility of the
				Department to meet the needs of veterans requiring treatment and care for
				sexual trauma.
								(5)Such other
				information as the Secretary considers
				appropriate.
								.
					(b)Standards for
			 personnel providing treatment for sexual traumaThe Secretary of
			 Veterans Affairs shall establish education, training, certification, and
			 staffing standards for Department of Veterans Affairs health-care facilities
			 for full-time equivalent employees who are trained to provide treatment and
			 care to veterans for sexual trauma.
				203.Training and
			 certification for health care professionals on effective treatment of women
			 veterans with post-traumatic stress disorder (PTSD)
				(a)In
			 generalThe Secretary of Veterans Affairs shall develop and
			 implement a program of education, training, and certification for health care
			 professionals of the Veterans Health Administration for the treatment,
			 including evidence-based treatment, of post-traumatic stress disorder (PTSD)
			 and other comorbid conditions (attributable to combat or sexual trauma) that
			 are proven effective for women veterans. The Secretary shall develop and
			 implement the plan through the National Center for Post-traumatic Stress
			 Disorder of the Department of Veterans Affairs.
				(b)Continuing
			 medical educationAs part of the program developed under
			 subsection (a), the Secretary shall ensure that health care professionals who
			 participate in the program—
					(1)are provided
			 continuing medical education on matters covered by the program;
					(2)are regularly
			 evaluated for competency in such matters; and
					(3)have regular and
			 effective mentoring on such matters.
					(c)Report
					(1)Report
			 requiredNot later than two years after the date of the enactment
			 of this Act, the Secretary shall submit to Congress a report on the program
			 required by subsection (a).
					(2)ElementsThe
			 report shall include the following:
						(A)A description of
			 the methodology and results of the program of training, certification, and
			 continuing medical education of personnel involved in the program.
						(B)An assessment of
			 the effect of the program on the counseling and treatment of women veterans
			 suffering from post-traumatic stress disorder; and
						(C)Such
			 recommendations at the Secretary considers appropriate for improvements to the
			 program or to the treatment of women veterans suffering from post-traumatic
			 stress disorder.
						(3)Additional
			 findings and recommendationsIn preparing the report under
			 paragraph (1), the Secretary shall also include any findings or recommendations
			 of the Director of the Center for Women Veterans under section 318 of title 38,
			 United States Code, and of the Under Secretary for Health, with respect to the
			 program and treatment of women veterans suffering from post-traumatic stress
			 disorder.
					204.Pilot program
			 on child care for certain veterans receiving health care from the Department of
			 Veterans Affairs
				(a)Pilot program
			 requiredCommencing not later than six months after the date of
			 the enactment of this Act, the Secretary of Veterans Affairs shall carry out a
			 pilot program under which, subject to subsection (b), payment is made to a
			 qualified veteran for the costs of child care incurred by the veteran in order
			 for the veteran to receive one or more of the health care services described in
			 subsection (c).
				(b)Limitation on
			 period of paymentsPayment for child care under the pilot program
			 may only be made for the period of time that the qualified veteran—
					(1)receives the
			 types of health care services referred to in subsection (c) at a facility of
			 the Department; and
					(2)requires to
			 travel to and return from such facility for the receipt of such health care
			 services.
					(c)Qualified
			 veteransIn this section, the term qualified veteran
			 means a veteran who is the primary caretaker of a child or children and who is
			 receiving from the Department one or more of the following health care
			 services:
					(1)Regular mental
			 health care services.
					(2)Intensive mental
			 health care services.
					(3)Such other
			 intensive health care services that the Secretary determines that payment to
			 the veteran for the provision of child care would improve access to those
			 health care services by the veteran.
					(d)LocationsThe
			 Secretary shall carry out the pilot program in no fewer than three Veterans
			 Integrated Service Networks (VISNs) selected by the Secretary for purposes of
			 the pilot program.
				(e)DurationThe
			 pilot program shall be carried out during the two-year period beginning on the
			 date of the commencement of the pilot program.
				(f)ReportNot
			 later than six months after the completion of the pilot program, the Secretary
			 shall submit to Congress a report on the pilot program. The report shall
			 include the findings and conclusions of the Secretary as a result of the pilot
			 program, and shall include such recommendations for the continuation or
			 expansion of the pilot program as the Secretary considers appropriate.
				(g)Authorization
			 of appropriationsThere are authorized to be appropriated to the
			 Secretary of Veterans Affairs for each of fiscal years 2009 and 2010,
			 $1,500,000 to carry out the pilot program.
				205.Pilot program
			 on for counseling in retreat settings for women veterans newly separated from
			 service in the Armed Forces
				(a)Pilot program
			 required
					(1)In
			 generalCommencing not later than six months after the date of
			 the enactment of this Act, the Secretary of Veterans Affairs shall carry out,
			 through the Readjustment Counseling Service of the Veterans Health
			 Administration, a pilot program to evaluate the feasibility and advisability of
			 providing reintegration and readjustment services described in subsection (b)
			 to women veterans who are recently separated from service in the Armed Forces
			 after a prolonged deployment in group retreat settings.
					(2)Participation
			 at election of veteranThe participation of a veteran in the
			 pilot program under this section shall be at the election of the
			 veteran.
					(b)Covered
			 servicesThe services provided to a women veteran under the pilot
			 program shall include the following:
					(1)Information on
			 reintegration into the veteran’s family, employment, and community.
					(2)Financial
			 counseling.
					(3)Occupational
			 counseling.
					(4)Information and
			 counseling on stress reduction.
					(5)Information and
			 counseling on conflict resolution.
					(6)Such other
			 information and counseling as the Secretary considers appropriate to assist
			 women veterans under the pilot program in reintegration into the veteran's
			 family and community.
					(c)LocationsThe
			 Secretary shall carry out the pilot program at not fewer than five locations
			 selected by the Secretary for purposes of the pilot program.
				(d)DurationThe
			 pilot program shall be carried out during the two-year period beginning on the
			 date of the commencement of the pilot program.
				(e)ReportNot
			 later than six months after the completion of the pilot program, the Secretary
			 shall submit to Congress a report on the pilot program. The report shall
			 contain the findings and conclusions of the Secretary as a result of the pilot
			 program, and shall include such recommendations for the continuation or
			 expansion of the pilot program as the Secretary considers appropriate.
				(f)Authorization
			 of appropriationsThere are authorized to be appropriated to the
			 Secretary of Veterans Affairs for each of fiscal years 2009 and 2010,
			 $2,000,000 to carry out the pilot program.
				206.Requirement
			 for full-time women veterans program managers at Department of Veterans Affairs
			 medical centers
				(a)In
			 generalSubchapter II of chapter 73 of title 38, United States
			 Code, is amended by adding at the end the following new section:
					
						7330A.Women
				veterans program managersThe
				Secretary shall, acting through the Under Secretary for Health, ensure that
				there is at least one full-time employee at each Department medical center who
				is a women veterans program manager. Each such employee shall meet such
				qualifications as the Secretary may specify for appointment to such position in
				the Veterans Health Administration to ensure that health care needs of women
				veterans are
				met.
						.
				(b)Clerical
			 amendmentThe table of sections at the beginning of chapter 73 of
			 such title is amended by inserting after the item relating to section 7330 the
			 following new item:
					
						
							7330A. Women veterans program
				managers.
						
						.
				207.Service on
			 certain Department of Veterans Affairs advisory committees of women recently
			 separated from service in the Armed Forces
				(a)Advisory
			 Committee on Women VeteransSection 542(a)(2)(A) of title 38,
			 United States Code, is amended—
					(1)in clause (ii),
			 by striking and at the end;
					(2)in clause (iii),
			 by striking the period at the end and inserting ; and;
			 and
					(3)by inserting
			 after clause (iii) the following new clause:
						
							(iv)women veterans who are recently
				separated from service in the Armed
				Forces.
							.
					(b)Advisory
			 Committee on Minority VeteransSection 544(a)(2)(A) of such title
			 is amended—
					(1)in clause (iii),
			 by striking and at the end;
					(2)in clause (iv),
			 by striking the period at the end and inserting ; and;
			 and
					(3)by inserting
			 after clause (iv) the following new clause:
						
							(v)women veterans who are minority group
				members and are recently separated from service in the Armed
				Forces.
							.
					(c)Effective
			 dateThe amendments made by this section shall apply to
			 appointments made on or after the date of the enactment of this Act.
				
